           Case 1:19-cr-04282-MV Document 13 Filed 11/20/19 Page 1 of 2
                                                                                         FHLEte
                                                                               'tl]fr'o',H5ig,'i;1il"J="*?JJ'
                             rN THE UNTTED STATES DTSTRTCT               COURT          Ntlv 2 0   2l]19

                                 FOR THE DISTzuCT OF NEW MEXICO
                                                                                    MITGHELL F{. ELFHRS
 LTNITED STATES OF AMERICA,                                                               OLERK

                 Plaintiff,                                   CRIMINALNo.        IA-4WMV
         vs.                                                  Count 1: 21 U.S.C. $$ 841(a)(1) and
                                                              (b)(1)(C): Possession with Intent to
 HECTOR GARCIA-SALAS,                                         Distribute Fentanyl Q'{-phenyl-N- [ I -(2-
                                                              phenylethyl)-4-piperidinyll propanamide)     ;
                 Defendant.
                                                              Count  2: 2l U.S.C. $$ 8al(a)(1) and
                                                              (b)(l)(C): Possession with Intent to
                                                              Distribute Cocaine.


                                            INDICTMENT
The Grand Jury charges:

                                                  Count   1



        On or about October 23,2019, in Bernalillo County, in the District of New Mexico, the

defendant, HECTOR           GARCIA-SALAS, unlawfully, knowingly, and intentionally             possessed

with intent to distribute   a   controlled substance, and the offense involved a mixture and substance

containing a detectable amount of fentanyl Qrl-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

propanamide).

        ln violation of 2l U.S.C. $$ 8a1(a)(1) and (bX1XC).

                                                  Count 2

        On or about October 23,2019, in Bernalillo County, in the District of New Mexico, the

defendant, HECTOR       GARCIA-SALAS, unlawfully, knowingly, and intentionally                 possessed

with intent to distribute   a   controlled substance, and the offense involved a mixture and substance

containing a detectable amount of cocaine.
  Case 1:19-cr-04282-MV Document 13 Filed 11/20/19 Page 2 of 2



In violation of 21 U.S.C. $$ 8a1(a)(1) and (bXl)(C).




                                            A TRUE BILL:




                                            /sl
                                            FOREPERSON OF THE GRAND JURY
